Citation Nr: 0611375	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-40 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran requested that the issue of entitlement to 
service connection for post-traumatic stress disorder be 
withdrawn.  Therefore, the issue is withdrawn and is no 
longer in appellate status.


FINDING OF FACT

The veteran does not have asbestosis that is related to 
active service.


CONCLUSION OF LAW

The veteran does not have asbestosis that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  VA has issued regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

The notice requirements were met in this case by a letter 
sent to the claimant in September 2003.  That letter advised 
the claimant of the information necessary to substantiate his 
claim for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  In addition, the 2003 
letter asked the veteran to provide answers to question 
concerning where, when, how he was exposed to asbestos, if 
there were other things that cause cancer that he was exposed 
to while in service or after service, and why other type of 
work did he do before service and since service.  

The duty to notify also includes informing the veteran that 
he must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The RO's 2003 letter 
did not specifically tell the claimant to provide any 
relevant evidence in his possession.  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence as the September 2003 
letter advised the veteran to complete questions about his 
claim resulting from asbestos exposure and to send medical 
evidence that shows the diagnosis of the disease caused by 
asbestos and if a biopsy has been performed at a VA facility 
to advise VA so that the evidence could be obtained on his 
behalf or if performed somewhere other than a VA facility to 
furnish a copy of the biopsy report.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records have been associated with the claims 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the SOC and SSOC what 
evidence had been received.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to obtain an 
opinion as to whether he currently has asbestosis and if so, 
whether asbestosis can be directly attributed to service.    

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal.  See 
Bernard, 4 Vet. App. at 394.  Remanding this case again for 
further VCAA development would result only in additional 
delay with no benefit to the veteran, and such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which result in unnecessary additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In light of the foregoing, the Board finds that 
the RO has obtained and fully developed all relevant evidence 
necessary for an equitable disposition.  Thus, VA's duty to 
assist has been fulfilled.

In Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
(U.S. Vet. App. March 3, 2006), the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in part, must include notice regarding the laws and 
regulations pertaining to the disability rating and effective 
date for the award of benefits.  Id.  As discussed above, the 
veteran was provided with proper notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection.  As the Board concludes that the 
evidence is against the veteran's claim, any question as to 
whether there was proper notice as to the laws and 
regulations pertaining to disability ratings and effective 
date matters is rendered moot.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Facts and Analysis

The veteran is seeking service connection for asbestosis.  He 
essentially contends that his asbestosis is the result of 
exposure to asbestos in service while working as a mechanic.

Service connection may be established for disability due to 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection. However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the United States Court of 
Appeals for Veterans Claims (Court) and General Counsel 
provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).  

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure:  mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment. See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.   Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

In support of his claim, the veteran submitted a June 1992 
medical report which notes, "the patient's exposure history 
is significant.  He worked as a m[e]chanic from 1973 to the 
present time at Ingall's Shipbuilding where he had an 
occasion to be intermittently exposed to asbestos materials 
without the benefit of face mask protection."  After 
pulmonary function tests were conducted and chest x-rays were 
taken, the impression was findings compatible with pulmonary 
asbestosis.  

As noted above, in January 2004, the veteran was afforded a 
VA examination to determine the nature and etiology of any 
asbestosis.  The veteran reported that while he was in the 
Navy between 1969 and 1971, he was exposed to asbestos while 
working as a mechanic and handling asbestos containing 
materials while aboard ship.  The veteran reported that in 
1973 he started working for Ingall's Shipbuilding and worked 
as a testing mechanic, but denied handling asbestos while 
working there.  The veteran reported that he had been a 
smoker ever since 1969 and smoked an average of one pack of 
cigarettes per day.

After a physical examination of the veteran, pulmonary 
function test, and chest x-rays, the veteran was diagnosed 
with mild obstructive disease.  The examiner noted that chest 
x-rays were negative for any specific findings for pulmonary 
asbestosis.  The examiner also noted that the obstructive 
disease was likely to be the result of his chronic heavy 
smoking for years.

The Board finds that the most probative medical evidence on 
file is the VA examination conducted in January 2004 which 
reflects that the veteran does not have a current diagnosis 
of asbestosis.  The Board finds the VA examination report to 
be of tremendous probative value as it was based on an 
interview and evaluation of the veteran.  Notably, the 
evaluation included the administration of numerous diagnostic 
studies (e.g. X-rays and pulmonary function tests).  In 
addition, the examiner indicated he reviewed the veteran's 
historical records (i.e., his computerized treatment 
records).

It is acknowledged that there is some evidence on file to 
include medical reports from 1992 which reflect an impression 
of pulmonary asbestosis.  Notably, however, this diagnosis is 
not linked to any inservice exposure to asbestos but rather 
to the veteran's post-service employment at Ingall's 
Shipbuilding.

In sum, the most probative medical evidence on file fails to 
reflect a current diagnosis of the disability at issue, 
asbestosis.  Without evidence of a current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Even if the Board were to assume that the 
veteran has asbestosis, currently, based on the private 
reports from over a decade ago, in 1992, there is still no 
competent evidence that links such to asbestos exposure in 
service.  Rather, the private medical reports link asbestos 
to post-service employment involving shipbuilding.

As to whether any lung problems were caused by smoking, the 
veteran did not argue that any asbestosis was related to in-
service smoking.  There is no evidence that the veteran began 
smoking while in military service, that he became nicotine 
dependent in service, that he has continued smoking since, or 
shows a relationship between any asbestosis and any in 
service smoking.  VAOPGCPREC 2-93; VAOPGCPREC 19-97.

The Board has considered the veteran's assertions in reaching 
its decision on this claim.  However, as the veteran is a 
layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, such as whether he, in fact, suffers 
from a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


